NON-FINAL REJECTION
(in response to restriction election dated 9/9/2022)
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Invention I (claims 1-11) in the reply filed on 9/9/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (see MPEP § 818.01(a)).

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/479,774, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.
Regarding claim 1, the claim recites broadly “correction of medical imaging data” and “an imaging system configured to generate medical imaging data”. This imaging system and imaging data thereof is broad enough to encompass imaging systems and data thereof other than MRI as evidenced by claims 4 and 5.
MPEP 2163 recites in part:
The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice (see i)(A) above), reduction to drawings (see i)(B) above), or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus (see i)(C) above). See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.

A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. See AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech, Inc., 759 F.3d 1285, 1300, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014) (Claims directed to a functionally defined genus of antibodies were not supported by a disclosure that "only describe[d] one type of structurally similar antibodies" that "are not representative of the full variety or scope of the genus."). The disclosure of only one species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure "indicates that the patentee has invented species sufficient to constitute the gen[us]." See Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615; Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) (Fed. Cir. 2004) ("[A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated."). "A patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when … the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed." In re Curtis, 354 F.3d 1347, 1358, 69 USPQ2d 1274, 1282 (Fed. Cir. 2004) (Claims directed to PTFE dental floss with a friction-enhancing coating were not supported by a disclosure of a microcrystalline wax coating where there was no evidence in the disclosure or anywhere else in the record showing applicant conveyed that any other coating was suitable for a PTFE dental floss.) On the other hand, there may be situations where one species adequately supports a genus. See, e.g., Rasmussen, 650 F.2d at 1214, 211 USPQ at 326-27 (disclosure of a single method of adheringly applying one layer to another was sufficient to support a generic claim to "adheringly applying" because one skilled in the art reading the specification would understand that it is unimportant how the layers are adhered, so long as they are adhered); In re Herschler, 591 F.2d 693, 697, 200 USPQ 711, 714 (CCPA 1979) (disclosure of corticosteroid in DMSO sufficient to support claims drawn to a method of using a mixture of a "physiologically active steroid" and DMSO because "use of known chemical compounds in a manner auxiliary to the invention must have a corresponding written description only so specific as to lead one having ordinary skill in the art to that class of compounds. Occasionally, a functional recitation of those known compounds in the specification may be sufficient as that description."); In re Smythe, 480 F.2d 1376, 1383, 178 USPQ 279, 285 (CCPA 1973) (the phrase "air or other gas which is inert to the liquid" was sufficient to support a claim to "inert fluid media" because the description of the properties and functions of the air or other gas segmentizing medium would suggest to a person skilled in the art that appellant’s invention includes the use of "inert fluid" broadly.).

The Federal Circuit has explained that a specification cannot always support expansive claim language and satisfy the requirements of 35 U.S.C. 112  "merely by clearly describing one embodiment of the thing claimed." LizardTech v. Earth Resource Mapping, Inc., 424 F.3d 1336, 1346, 76 USPQ2d 1731, 1733 (Fed. Cir. 2005). The issue is whether a person skilled in the art would understand applicant to have invented, and been in possession of, the invention as broadly claimed. In LizardTech, claims to a generic method of making a seamless discrete wavelet transformation (DWT) were held invalid under 35 U.S.C. 112, first paragraph, because the specification taught only one particular method for making a seamless DWT and there was no evidence that the specification contemplated a more generic method. Id.; see also Tronzo v. Biomet, 156 F.3d at 1159, 47 USPQ2d at 1833 (Fed. Cir. 1998)(holding that the disclosure of a species in a parent application did not provide adequate written description support for claims to a genus in a child application where the specification taught against other species).

Satisfactory disclosure of a "representative number" depends on whether one of skill in the art would recognize that the applicant was in possession of the necessary common attributes or features possessed by the members of the genus in view of the species disclosed. For inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus. See, e.g., Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. Instead, the disclosure must adequately reflect the structural diversity of the claimed genus, either through the disclosure of sufficient species that are "representative of the full variety or scope of the genus," or by the establishment of "a reasonable structure-function correlation." Such correlations may be established "by the inventor as described in the specification," or they may be "known in the art at the time of the filing date." See AbbVie, 759 F.3d at 1300-01, 111 USPQ2d 1780, 1790-91 (Fed. Cir. 2014) (Holding that claims to all human antibodies that bind IL-12 with a particular binding affinity rate constant (i.e., koff) were not adequately supported by a specification describing only a single type of human antibody having the claimed features because the disclosed antibody was not representative of other types of antibodies in the claimed genus, as demonstrated by the fact that other disclosed antibodies had different types of heavy and light chains, and shared only a 50% sequence similarity in their variable regions with the disclosed antibodies.). Description of a representative number of species does not require the description to be of such specificity that it would provide individual support for each species that the genus embraces. For example, in the molecular biology arts, if an applicant disclosed an amino acid sequence, it would be unnecessary to provide an explicit disclosure of nucleic acid sequences that encoded the amino acid sequence. Since the genetic code is widely known, a disclosure of an amino acid sequence would provide sufficient information such that one would accept that an applicant was in possession of the full genus of nucleic acids encoding a given amino acid sequence, but not necessarily any particular species. Cf. In re Bell, 991 F.2d 781, 785, 26 USPQ2d 1529, 1532 (Fed. Cir. 1993) and In re Baird, 16 F.3d 380, 382, 29 USPQ2d 1550, 1552 (Fed. Cir. 1994). If a representative number of adequately described species are not disclosed for a genus, the claim to that genus must be rejected as lacking adequate written description under 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph.

The provisional application 62/479,774 does not disclose the genus of broadly an imaging system/imaging data. The only species of the claimed genus that is disclosed in the provisional application 62/479,774 is an MRI system/MRI data. This single disclosed species is not considered a “representative number” of species because MRI alone is not representative of the entire genus. There is substantial variation in the genus of an imaging system/imaging data as evidenced by claims 4 and 5. Therefore, in order to show/establish support for the genus, the provisional application 62/479,774 must disclose more than just the MRI species. Since the provisional application 62/479,774 does not disclose more than just the MRI species, the genus of broadly an imaging system/imaging data is not fully supported by the provisional application 62/479,774.
Since the provision application 62/479,774 does not fully support the claimed invention, Applicant cannot claim benefit of the filing date thereof. Therefore the effective filing date of the claims is not the filing date of the provisional application 62/479,774 (i.e., the effective filing date of the claims is not 3/31/2017).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1-11 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).
Regarding claim 1: The claim recites in part “each ultrasound sensor […] located at a variety of different spatial locations on a subject […]”. This seems to limit the ultrasound sensors to only those that are actually “located at a variety of different spatial locations on a subject”. This implicitly includes the subject as part of the scope of the claimed invention because the ultrasound sensors can’t actually be “located at a variety of different spatial locations on a subject” if the subject doesn’t exist.
The ordinarily skilled artisan would understand the scope of the term “subject” to broadly encompass various kinds of subjects including human organisms (e.g., see Figs. 2-4 which illustrate the subject which appears to be a human patient). Human organisms are not statutory subject matter (see MPEP §2105). In this sense, the scope of the claim can be considered broad enough to cover/encompass statutory subject matter (e.g., non-living/non-human subjects) as well as non-statutory subject matter (e.g., human subjects).
MPEP §2106.03 recites in part:
A claim whose BRI covers both statutory and non-statutory embodiments embraces subject matter that is not eligible for patent protection and therefore is directed to non-statutory subject matter. Such claims fail the first step (Step 1: NO) and should be rejected under 35 U.S.C. 101, for at least this reason. In such a case, it is a best practice for the examiner to point out the BRI and recommend an amendment, if possible, that would narrow the claim to those embodiments that fall within a statutory category.

For example, the BRI of machine readable media can encompass non-statutory transitory forms of signal transmission, such as a propagating electrical or electromagnetic signal per se. See In re Nuijten, 500 F.3d 1346, 84 USPQ2d 1495 (Fed. Cir. 2007). When the BRI encompasses transitory forms of signal transmission, a rejection under 35 U.S.C. 101  as failing to claim statutory subject matter would be appropriate. Thus, a claim to a computer readable medium that can be a compact disc or a carrier wave covers a non-statutory embodiment and therefore should be rejected under 35 U.S.C. 101  as being directed to non-statutory subject matter. See, e.g., Mentor Graphics v. EVE-USA, Inc., 851 F.3d at 1294-95, 112 USPQ2d at 1134 (claims to a "machine-readable medium" were non-statutory, because their scope encompassed both statutory random-access memory and non-statutory carrier waves).

MPEP §2105 recites in part:
If the broadest reasonable interpretation of the claimed invention as a whole encompasses a human organism, then a rejection under 35 U.S.C. 101 and AIA  sec. 33(a) must be made indicating that the claimed invention is directed to a human organism and is therefore nonstatutory subject matter.

Since the broadest reasonably interpretation of the claimed invention covers both statutory subject matter as well as non-statutory subject matter (e.g., human organism), the claim is not eligible for patent protection.
The examiner recommends amending the limitation in question as follows:
--each ultrasound sensor […] configured to be located at a variety of different spatial locations on a subject […]--
Dependent claims thereof inherit the aforementioned issue by virtue of their respective dependencies on claim 1, and therefore rejected for the same reasons.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Preiswerk et al., “Hybrid MRI-Ultrasound Acquisitions, and Scannerless Real-Time Imaging” Magnetic Resonance in Medicine 78:897-908 (2017) (published online 10/13/2016) (hereinafter “Preiswerk”) in view of Yen et al., US 2014/0046188 A1 (hereinafter “Yen”).
Regarding claim 1: Preiswerk discloses a system for correction of medical imaging data, the system comprising:
an ultrasound sensor (“A simple MR-compatible US transducer, referred to as an organ-configuration motion (OCM) sensor, was used here to characterize motion (Fig. 1).” METHODS, Organ-Configuration Motion Sensor, page 898) located a spatial location on subject (see Fig. 1c) being imaged by an imaging system (“MR system”, METHODS, Hybrid OCM-MRI and OCM-USI Imaging Setup, page 901) configured to generate medical imaging data (“The proposed work involves acquiring a time series of MRI images, It, along with a simultaneous time series of ultrasound OCM sensor signals, Ut.” METHODS In-Bore and Out-of-Bore Applications, page 898), wherein the ultrasound sensor is configured to receive ultrasound sensor data (“Its field was not focused; ideally, it would penetrate and reflect multiple times within the abdomen for the received signal to act as a unique signature of the arrangement of internal organs at any given moment.” METHODS, Organ-Configuration Motion Sensor, page 898; “The proposed work involves acquiring a time series of MRI images, It, along with a simultaneous time series of ultrasound OCM sensor signals, Ut.” METHODS, In-Bore and Out-of-Bore Applications, page 898); and
a processor (“A PCI digitizer card NI 5122, 150 MHz, 200 MS/s, 12-bit, 512 MB (National Instruments, Austin, Texas) mounted into an off-the-shelf PC sampled the OCM signals. All electronic devices were located either in the computer room (GE scanner) or in the console room (Siemens scanner). […] In the pre-sent implementation, reconstruction was performed offline using code written in a combination of C, C++, and MATLAB languages. Great care was taken to make the algorithm causal and compatible with on-line, real-time reconstruction.” METHODS, Hybrid OCM-MRI and OCM-USI Imaging Setup, pages 901-902) configured to:
receive the ultrasound sensor data from the ultrasound sensors (“A main goal of the present work was to acquire ultrasound (US) and MR signals essentially at the same time, and to have a learning algorithm discover correlations between the two. Based on these correlations, US signals became a predictor or surrogate for MRI, in the sense that synthetic MR images could be generated from them.” Introduction, page 897; “A PCI digitizer card NI 5122, 150 MHz, 200 MS/s, 12-bit, 512 MB (National Instruments, Austin, Texas) mounted into an off-the-shelf PC sampled the OCM signals.” METHODS, Hybrid OCM-MRI and OCM-USI Imaging Setup, page 901);
generate anatomical information from the ultrasound sensor data (the ultrasound sensor data itself can be considered anatomical information because it describes the organ configuration and motion thereof which reads on anatomical information; “US signals are employed here as a motion sensor” INTRODUCTION, page 897; “A simple MR-compatible US transducer, referred to as an organ-configuration motion (OCM) sensor, was used here to characterize motion (Fig. 1).” METHODS, Organ-Configuration Motion Sensor, page 898; “Because different motion types lead to different OCM signal evolutions,  and                         
                            
                                
                                    U
                                
                                
                                    T
                                
                            
                        
                     captures  a  time  window  of  width                         
                            T
                            R
                            ×
                            
                                
                                    N
                                
                                
                                    O
                                    C
                                    M
                                
                            
                        
                    ,  Equation  [8]  can  intrinsically  differentiatebetween inspiration and expiration periods. OCM signalswere minimally processed: Envelope detection was per-formed as                         
                            
                                
                                    H
                                    (
                                    
                                        
                                            U
                                        
                                        
                                            t
                                        
                                    
                                    )
                                
                            
                        
                    , where                         
                            H
                            (
                            ∙
                            )
                        
                     represents the Hilbert transform (25) and                         
                            
                                
                                    ∙
                                
                            
                        
                     the magnitude operator” METHODS, Learning Algorithm – Single Plane, page 899) and correlated to the imaging system (the anatomical information is correlated to the imaging system because the ultrasound sensor data, which the anatomical information was generated from, was acquired simultaneously with the imaging data; see METHODS, In-Bore and Out-of-Bore Applications, page 898, Learning Algorithm – Single Plane, page 898, and Hybrid OCM-MRI and OCM-USI Imaging Setup, page 901); and
deliver the anatomical information to the imaging system in a form for use by the imaging system to either acquire the imaging data using the anatomical information or reconstruct the imaging data using the anatomical information (“A main goal of the present work was to acquire ultrasound (US) and MR signals essentially at the same time, and to have a learning algorithm discover correlations between the two. Based on these correlations, US signals became a predictor or surrogate for MRI, in the sense that synthetic MR images could be generated from them. Although MRI has proven useful for the real-time guidance of clinical procedures (1,2), the imaging process is typically too slow to properly capture breathing motion, especially in the presence of coughing or gasping. The so-called “in-bore” application presented here involved creating synthetic MR images in between acquired ones, to boost temporal resolution by up to two orders of magnitude. This high-rate stream of synthetic MR images, for example, could facilitate lesion tracking in the presence of breathing motion, for ablation purposes. Alternately, the so-called “out-of-bore” application presented here involved moving volunteers out of the scanner room while pursuing synthetic MRI based on US signals and learned correlations alone. These out-of-bore synthetic images might help guide therapies that could not be performed within the confines of an MRI scanner, or toward registering images subsequently acquired from different modalities and scanners, for example.” Introduction, page 897; “Synthetic OCM-based images were exploited here in two different ways, referred to as in-bore and out-of-bore applications. The in-bore application involved generating images at the rate of the OCM acquisition, to visualize respiratory organ motion with greatly improved temporal resolutions. Possible applications might include tracking moving lesions during tumor ablation. The out-of-bore application involved stopping the It stream while pursuing with the Ut stream. Using learned correlations and the ongoing Ut stream, synthetic MRI results were generated from volunteers even after they had been removed from the MRI suite. Possible applications might include registering multimodality data sets using the synthetic MRI results as a common thread between all successive scans  and  acquisitions.” METHODS, In-Bore and Out-of-Bore Applications, page 898).
Preiswerk differs from the claimed invention in that Preiswerk does not teach an array of ultrasound sensors (rather, Preiswerk teaches just a single ultrasound sensor), let alone that the processor is configured to multiplex the ultrasound sensor data.
Yen teaches a system comprising:
an array of ultrasound sensors (402a, 402b 402c 402d, Fig. 4; 602, Fig. 6), each ultrasound sensor in the array of ultrasound sensors located at a variety of different spatial locations on a subject (see Fig. 6) each ultrasound sensor configured to receive ultrasound data (implied); and
a processor (beamformer 400, Fig. 4; beamformer 604, Fig. 6) configured to 
receive the ultrasound data from the array of ultrasound sensors (implied);
multiplex the ultrasound sensor data (via multiplexers 404, Fig. 4); and
generate anatomical information from the multiplexed ultrasound sensor data (“To make an image, data at the output of 406 is typically, band-pass filtered, demodulated (envelope detection), and log-compressed (or other forms of compression). To make an image, data at the output of 406 is typically, band-pass filtered demodulated (envelope detection), and log-compressed (or other forms of compression).” ¶ [0024]).
Yen further teaches:
[0030] In some embodiments, the target organ to be monitored is the heart of the subject. With the present invention, a diagnostician might desire to acquire images across several cardiac cycles. Several transducer-array patches are placed in suitable locations on the body of the subject. After several cardiac cycles have been acquired with one transducer-array patch, the multiplexers are reconfigured to acquire several more cardiac cycles from another transducer-array patch that provides a different view of the heart. This process is repeated until images from all transducer-array patches have been acquired and stored. This way, the doctor or technician can see and assess overall cardiac function and not just one part of heart such as, the left ventricle.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Preiswerk by providing additional ultrasound sensors (i.e., duplicating the ultrasound sensor so as to form an array of ultrasound sensors), wherein each ultrasound sensor is located at a variety of different spatial locations on a subject, and by configuring the processor to multiplex the ultrasound sensor data and generate anatomical information from the multiplexed ultrasound sensor data, as taught by Yen; and the ordinarily skilled artisan would have been motivated to make this modification in order to provide additional “views” and/or expand the field of view of the anatomical information beyond that of just a single ultrasound sensor.

Regarding claims 2 and 3: In the sense that one of the additionally provided ultrasound sensors (as part of the modification discussed above regarding claim 1) can be considered to read on a complementary sensor, the modified Preiswerk system can be considered to disclose one or more complementary sensors configured to receive complementary data and that the processor is configured to generate the anatomical information from the complementary data and the ultrasound sensor data.

Regarding claims 4 and 5: As discussed above, Preiswerk discloses that the imaging system comprises an MRI system (see above regarding claim 1). Otherwise, Preiswerk also suggests implementing their invention with PET-CT (“The OCM sensor has been successfully scanned in a PET-CT scanner and caused no sizeable artifact, suggesting that the OCM hardware might also be used as a common denominator to help register images between MR and other modalities.” DISCUSSION, page 907).

Regarding claim 6 and 7: As discussed above, Preiswerk discloses that the ultrasound sensor is a single element ultrasound transducer (see above regarding claim 1) that is enclosed by an individual capsule (see Fig. 1). By duplicating the ultrasound sensor as part of the modification discussed above regarding claim 1, it follows that the ultrasound sensors are each single element ultrasound transducers and that the ultrasound sensors comprise individual capsules enclosing the transducers.

Regarding claim 8: Preiswerk further discloses that the anatomical information comprises cardiac cycle information of the subject (Preiswerk also teaches using the derivative of the OCM signal which is sensitive to rapid motion including heartbeats; see METHODS, Cough/Gasp Detector, page 900).

Regarding claim 9: Preiswerk does not disclose that the variety of different spatial locations are positioned on the chest of the subject.
Yen teaches that the variety of different spatial locations are positioned on the chest of the subject (see Fig. 6).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Preiswerk such that the variety of different spatial locations are positioned on the chest of the subject, as taught by Yen; and the ordinarily skilled artisan would have been motivated to make this modification in order to better measure organ configuration and motion thereof due to thoracic breathing.

Regarding claim 10: Preiswerk further discloses that delivering the anatomical information to the imaging system in the form correlated to the imaging data of the imaging system occurs in real-time (implied or at least suggested from “Our nonoptimized MATLAB (The MathWorks, Natick, Massachusetts, USA) implementation required 90 ms per frame (both planes) once the database had filled with approximately 2 min worth of data (2.8 GHz Intel Corei7, 16GB Ram) (ie, from a real-time perspective, the algorithm currently runs at approximately 11 fps). Optimized code and better hardware (eg, graphical processing units)would be needed to reach the full speed of the OCM data stream, up to 100 fps.”, METHODS, Computational Considerations, page 901; “[…] the synthetic out-of-scanner, real-time MRI results. In the present implementation, reconstruction was performed off-line using code written in a combination of C, C++, and MATLAB languages. Great care was taken to make the algorithm causal and compatible with on-line, real-time reconstruction.” METHODS, Hybrid OCM-MRI and OCM-USI Imaging Setup, page 902).

Regarding claim 11: As discussed above, the anatomical information comprises respiration-related information of the subject (see above regarding claim 1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN T. SAKAMOTO whose telephone number is (571)272-4958. The examiner can normally be reached Monday - Friday, ~9AM-5PM Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH M. RAYMOND can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


COLIN T. SAKAMOTO
Primary Examiner
Art Unit 3793



/COLIN T. SAKAMOTO/Primary Examiner, Art Unit 3793